Herlihy, J. (dissenting).
Herlihy, J., dissents and votes to affirm in the following memorandum. The board found: “Claimant’s involvement with the corporation in the off season was more than occasional and haphazard. She signed checks on behalf of the corporation and visited the establishment four to five times a week, remaining for periods of up to two hours in order to service customers. Her services were substantial. Claimant knew or should have known that the substantial activities she performed on behalf of the corporation constituted work.” Additionally, claimant’s husband is the employer and the business is located in a building owned jointly by claimant and her husband. It seems apparent that the above facts constitute substantial evidence supporting the board’s dispositive determination: “Her weekly certifications that she did not work in employment or self-employment were false statements, wilfully [sic] made to obtain benefits.” The decision should be affirmed.